UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6197



TROY L. MATHIS,

                                              Plaintiff - Appellant,

          versus


CHIEF BUSBEE, Chief of Aiken Public Safety,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    G. Ross Anderson, Jr., District
Judge. (CA-97-3855-5-13-JI)


Submitted:   June 17, 1999                 Decided:   June 22, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Troy L. Mathis, Appellant Pro Se. David Leon Morrison, DAVIDSON,
MORRISON & LINDEMANN, P.A., Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Troy Mathis appeals the district court’s order dismissing his

42 U.S.C. § 1983 (1994) complaint.   Mathis’ case was referred to a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (1994).   The

magistrate judge recommended that relief be denied and advised

Mathis that failure to file timely objections to this recommen-

dation could waive appellate review of a district court order based

upon the recommendation.   Despite this warning, Mathis failed to

object to the magistrate judge’s recommendation.

     The timely filing of objections to a magistrate judge’s recom-

mendation is necessary to preserve appellate review of the sub-

stance of that recommendation when the parties have been warned

that failure to object will waive appellate review.   See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).        See generally

Thomas v. Arn, 474 U.S. 140 (1985).    Mathis has waived appellate

review by failing to file objections after receiving proper notice.

Accordingly, we   affirm the judgment of the district court.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                2